DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/22/2020.
The Examiner would like to note that claim 7 was included in the previous rejections as Applicants noted in the reply filed on 6/22/2020 that claim 7 read on the elected species, however, upon further consideration, it does not appear that claim 7 reads on the elected species of non-volatile silicone as Applicants elected trimethylsiloxyphenyl dimethicone, which is a phenyl non-volatile silicone oil and claim 7 is limited to non-phenyl silicone oils and would not read on the elected species as such the claimed is being withdrawn as it was only ever examined with respect to the elected species of trimethylsiloxyphenyl dimethicone.  If Applicant do not agree they may explain how claim 7 reads on the elected species and if  the Examiner’s assessment is determined to be incorrect and claim 7 does in fact read on the elected species, claim 7 with be rejoined in the next office action.  It is noted that doing so would not affect any finality of the office action as the Examiner has rejected the elected species in the rejections below. 
The Examiner would like to note that the species of surfactant, PEG-8 isostearate as elected, does not appear to be disclosed in the instant specification under that name.  The Examiner ask Applicants to please point out where PEG-8 isostearate is disclosed and supported.
Response to Arguments/Amendments
	All of Applicants arguments filed 4/5/2022 have been fully considered and are persuasive in view of the amendments excluding “polymers resulting from the copolymerization of at least one styrene monomer …”  New rejections are presented below which address the new limitations.
Applicant argues that Ex. 2 of the instant specification shows the criticality in using the claimed "15-35% of at least one silicone resin..." 
This is not persuasive as Applicants haven't showed the entire claimed range of "15-35" to be critical. Ex. 2 tests approx. 7% silicone resin (comparative) to approx. 26% silicone resin and shows 26% to be better, however, there is no evidence that the entire claimed range% would work like 26%.  A single data point is insufficient to ascertain a trend in the data.  Furthermore, 15% is much closer to the 7% that it is to 26% and could reasonably be expected to work more like 7% than 26%.
Applicant remark that the obtained results in Ex. 2 are counterintuitive as a skilled artisan would expect composition containing less MQ resin to be more comfortable.
This is not persuasive as it is unsupported by factual evidence.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-6, 8-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pays (US 2012/0301417). Pays is newly cited.
Pays discloses a composition for making up keratin fibers comprising a compound or a mixture of compounds capable of conferring on the composition a dmax threading nature of greater than or equal to 5 mm, preferably an alkene monomer or poly(vinyl acetate) homopolymer (Pays – claim 1).
Pays teaches the composition to be in a liquid form (selected from a finite number of options) and can be in the form of an O/W emulsion [0049-0050].  
Regarding claims 1 and 8-10: Pays teaches the composition to further comprise a phenylated silicone oil, preferably one which is nonvolatile.  A suitable oil for use is trimethylsiloxyphenyl dimethicone, sold under the name Belsil PDM1000 by Wacker and can be used in amounts ranging from 5-20% [0370-0372, 0380 and 0390].
Regarding claim 2: Pays teaches the composition can have an aqueous phase which can be present in amounts of 1-95% and be composed essentially of water or it can comprise a mixture of water and water-miscible solvents [0396-0397], in view of these teaching  it would have been prima facie obvious to use just water which results in amounts of water which overlap with the claimed ranges and overlapping ranges are prima facie obvious absent evidence of criticality.
Regarding claims 1 and 16-17: Pays teaches the composition to comprise an emulsifying system comprising 0.1-20%, preferably 0.3-15% of surface active agents, preferably those which result in an O/W emulsion.  Preferred surfactants for use include nonionic surfactants with an HLB of greater than or equal to 8 and include PEG-50 stearate and PEG-40 monostearate [0400-0401, 0405 and 0408].
Regarding claims 20-21: Pays teaches the composition to also comprise a water-soluble gelling agent, preferably at least one AMPS/acrylamide copolymer of the Sepigel or Simulgel types, used in amounts ranging from 5-20% [0435-0436, 0442 and 0457-0458].
Regarding claims 12 and 14: Pay further teaches that the composition can comprise a volatile oil, such as isododecane, in amounts ranging from 5-50% [0467, 0470 and 0472].
Regarding claims 1 and 11: Pay further teaches that the composition can comprise a non-volatile oil chosen from hydrocarbon oils such as octyldodecanol, these can be used in amounts ranging from 1-50%, which overlaps with the claimed “less than 5%” and “0.5 to less than 5%” and overlapping ranges are prima facie obvious absent evidence of criticality.
Regarding claim 15: Pays teaches hydrogenated polyisotutylene (also known as hydrogenated polybutene or parleam oil) to be a suitable non-volatile oils for use and teaches that mixtures can be used, therefore, it would have been prima facie obvious to use a mixture of octyldodecanol and hydrogenated polyisobutylene yielding no more than expected from such an arrangement.
Pays teaches the liquid a fatty phase to comprise a volatile oil, optionally as a mixture with a nonvolatile oil [0576]
Regarding claims 1 and 4-6: Pays further teaches the composition to comprise film-forming polymers which can be used in amounts ranging from 0.1-30%, and include silicone resins such as trimethylsiloxysilicate resin, including those sold in a solvent [0554 and 0588].
Regarding claim 22: Pays teaches the composition to also comprise a coloring material including pigments [0595-0598].
While Pays mentions the use of alkylcellylose with a C1-C8 radical to be suitable for use, this is not a preferred nor required film-forming agents for use and is simply one of many options listed as film-forming agents and it would have been prima facie obvious to use any of the other taught film forming agents such as trimethylsiloxysilicate to formulate a composition free of akylcellulose with a reasonable expectation of success. 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of MQ silicone resin, non-volatile phenyl silicone, nonionic hydrocarbon based surfactant and volatile oil, non-volatile hydrocarbon based oils along with the requires noncyclic silicone and alkene monomer or poly(vinyl acetate) homopolymer, anticipation cannot be found.
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients MQ silicone resin, non-volatile phenyl silicone, nonionic hydrocarbon based surfactant, non-volatile hydrocarbon based oils and volatile oil, along with the requires noncyclic silicone and alkene monomer or poly(vinyl acetate) homopolymer from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Pays does not teach the exemplify the use of “polymers resulting from the copolymerization of at least one styrene monomer …”, nor teaches these polymers to be critical for the instant invention, thus it would have been obvious to formulate the composition to exclude these polymers.
Regarding claim 13: The prior art makes obvious to use of 5-50% volatile oils and 0.1-30% of MQ silicone resins which proves a ratio of silicone resin to volatile oils of .002-6 which overlaps with the claimed greater than or equal to 1.
Claim(s) 1-2, 4-6, 8-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pays (US 2012/0301417), as applied to claims 1-2, 4-6, 8-17 and 20-22 above, and further in view of Simonnet (US 2011/0110989).
As discussed above, Pays makes obvious all the limitations of claims 1-2, 4-6, 8-17 and 20-22, however, they does not teach the non-ionic surfactant to be PEG-8 isostearate as elected.
Simonnet teaches O/W emulsions and teaches that suitable emulsifiers include polyethylene glycol esters and ethers, such as PEG-8 isostearate, Peg-40 stearate, Peg-20 stearate [0288].
One of skill in the art would recognize that PEG-40 stearate and Peg-8 isostearate to be art recognized equivalent non-ionic surfactants suitable for use formulating O/W emulsions, therefore, it would have been prima facie obvious to substitute the stearate 40 EO in the composition made obvious above with Peg-8 isostearate as its prima facie obvious to substitute on art recognized equivalent for the other.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Claim(s) 1-2, 4-6, 8-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pays (US 2012/0301417), as applied to claims 1-2, 4-6, 8-17 and 20-22 above, and further in view of L’Alloret (US 2002/0197231).
As discussed above, Pays makes obvious all the limitations of claims 1-2, 4-6, 8-17 and 20-22, however, they does not teach the hydrophilic gelling agent to be ammonium polyacryloyldimethyl taurate as elected.
L’Alloret teaches bath compositions comprising hydrophilic gelling agents which can be selected from Simulgel 600 and Hostacerin AMPS (ammonium polyacryloyldimethyl taurate) [0220]
One of skill in the art would recognize Hostacerin AMPS and Simulgel 600 to be art recognized equivalent hydrophilic thickening polymers, therefore, it would have been prima facie obvious to substitute the Simulgel gelling agents in the composition made obvious above with Hostacerin AMPS with as its prima facie obvious to substitute on art recognized equivalent for the other.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Claim(s) 1-2, 4-6, 8-17, 18-19 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pays (US 2012/0301417), as applied to claims 1-2, 4-6, 8-17 and 20-22 above, and further in view of Santora (US 2002/0165104).  Santora is newly cited.
As discussed above, Pays makes obvious all the limitations of claims 1-2, 4-6, 8-17 and 20-22, however, they does not teach the composition to comprise a polyol as required by instant claims 18-19.
Santora teaches compositions for moisturizing and cleansing skin and hair and teaches that humectants such glycerin can be used in amounts ranging from 0.25-1.5% [0110].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pays with those of Santora.  A skilled artisan would have been motivated to add at least one active agent a humectant(i.e. a moisturizer) such as glycerol in amounts ranging from  0.01-1.5% [0566]. One of skill in the art would have a reasonable expectation of success as Pays teaches that active agents such as moisturizers [0611] can be added and both Pays and Santora teach composition for application to keratin fibers.

Claim(s) 1-2, 4-6, 8-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pays (US 2012/0301417), as applied to claims 1-2, 4-6, 8-17 and 20-22 above, and further in view of Kamada (US 2007/0286831). Kamada is newly cited.
As discussed above, Pays makes obvious all the limitations of claims 1-2, 4-6, 8-17 and 20-22, however, they does not teach the elected Red 33 dye.
Kamada teaches mascara composition for application to the eyelashes and teaches Red 33 to be a suitable organic pigments for use (abs and [0074]).
Regarding the elected species of pigment and instant claim 22, Red 33, Kamada teaches that Red 33 is a pigment well known to be used in hair/eyelash compositions thus it would have been obvious to use the elected pigment in the composition of Pays as its prima facie obvious for skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of formulating a cosmetic composition for making up keratin fibers comprising a pigment.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613